DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of species 2, claims 1-4, 6, 14-15, and 18-19, in the reply filed on August 18, 2021 is acknowledged.  Claims 5, 7-13, and 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected specie, there being no allowable generic or linking claim.

Claim Objections

Claims 1-3, 5-7, 9, 11-13 are objected to because of the following informalities:
Claim 1 Ln.3: the clause “wherein an upper section” should be amended to recite “wherein a bent upper section” so that the claim nomenclature is consistent with that of “the bent upper section” as recited in line 12 of the claim.
Claim 1 Ln.5: the clause “are provided outside at the housing” should be amended to recite “are provided outside of the housing” for grammatical reasons.

Claims 2-3, 5-7, 9, 11-13: every instance of the clause “the wall” should be amended to recite “the peripheral wall” so that the claim nomenclature is consistent with that of claim 1.
Claim 6 Ln.1: the clause “wherein the upper section” should be amended to recite “wherein the bent upper section” in light of the objection made to claim 1, ln.3 made above.
The Office requests Applicant’s cooperation in reviewing the claims and correcting any other remaining informalities present in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 14-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hofsaess (US 8536972) (of record, cited in the IDS) in view of GB 1346339.
Regarding claim 1, Hofsaess discloses (Fig.1):
See next page→


    PNG
    media_image1.png
    416
    891
    media_image1.png
    Greyscale


See next page→

Wherein a sealing ring is arranged on the upper side of the cover part, and wherein the sealing ring is in sealing contact with the bent upper section of the wall.
GB 1346339 however teaches (Figs.1-4):
Wherein a sealing ring (32) is arranged on the upper side (Figs.1-2: upper surface/side of the cover 5) of the cover part (5), and wherein the sealing ring (32) is in sealing contact with the bent upper section (See Figure Below) of the peripheral wall (See Figure Below).

    PNG
    media_image2.png
    782
    758
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of GB 1346399 to 
Regarding claim 4, GB 1346339 further teaches:
Wherein the sealing ring (32) comprises an annular plastic1 ring (Col.5 Lns.30-31: "resilient sealing ring"- the word resilient encompasses plastic).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of GB 1346339 to further modify the device of modified Hofsaess such that the sealing ring is an annular plastic ring, as claimed, in order to achieve the improved sealing means as discussed in claim 1 above. 
Alternatively, modifying the material of the sealing ring such that it is made out of a desired material (i.e., plastic), including as claimed, would have been an obvious modification that one of ordinary skill in the art would do in order to achieve the improved sealing means as discussed in claim 1 above, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice.  In re Leshin, 125 USPQ 416 (CCPA 1960). 
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007).
Regarding claim 14, Hofsaess further discloses:
Wherein each of the lower part (11) and the cover part (12) comprises an electrically conductive material (Col.8 Lns.54-56), and wherein an insulating foil (13) is arranged between the cover part (12) and the lower part (11).
Regarding claim 15, Hofsaess further discloses:
Wherein the two contact surfaces (22 and 23) comprise a first contact surface (22) that is arranged on (See Fig.1 and Col.8 Lns.40-42) the cover part (12) and a second contact surface (23) that is arranged on (See Fig.1 and Col.8 Lns.40-20) the lower part (11), and wherein the switching mechanism (15) supports a movable contact member (17) which interacts with a stationary counter contact (20), wherein the stationary counter contact (20) is arranged on an inner side (21) of the cover part (12) and coupled to (See Fig.1) the first contact surface (22).
Regarding claim 18, Hofsaess further discloses:
Wherein the switching mechanism (15) comprises a bi-metal member (18).
Regarding claim 19, Hofsaess further discloses:
Wherein the switching mechanism (15) comprises a spring snap disc (16).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hofsaess (US 8536972) (of record, cited in the IDS) and GB 1346339 as applied to claim 1 above, and further in view of Wells (US 20200287175)2.

Wherein the sealing ring is connected to the upper side of the cover part and/or to the bent upper section of the wall by means of a material bond.
Wells however teaches (Fig.2):
A sealing ring (66) that is attached by a material bond ([0036]: the sealing ring 66 is a weld ring that is welded to seal the cover 60 to the container 20, which is a material bond as defined in [0005] of Applicant's specification).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Wells to further modify the device of modified Hofsaess such that the sealing ring is connected to the upper side of the cover part and/or to the bent upper section of the wall by means of a material bond, as claimed, in order to further enhance the seal connection due to the material bond as taught by Wells ([0036]).
Regarding claim 3, Wells further teaches:
Wherein the sealing ring (66) is glued, hot stamped or welded ([0036]: the sealing ring 66 is a weld ring that is welded in order to form a seal between the cover 60 and the housing 20).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Wells to further modify the device of modified Hofsaess such that the sealing ring is coupled to the upper side of the cover part and/or to the bent upper section of the wall via welding, as claimed, in order to achieve the improved sealing means as discussed in claim 2 above.
In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Even though the claims are limited by and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  It is the patentability of the product claimed and not the recited process steps which must be established.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).  It should also be noted that a "[p]roduct-by-process claim, although recited subject matter of claim in terms of how it is made, is still product claim; it is patentability of product claimed and not recited process steps that must be established, in spite of fact that claim may recite only process limitations”, In re Hirao and Sato, 190 USPQ 15 (Fed. Cir. 1976).  The presence of process limitations on product claims, which product does not otherwise patentability distinguish over the prior art, cannot impart patentability to the product. In re Stephens, 145 USPQ 656 (CCPA 1965).  

See next page→
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hofsaess (US 8536972) (of record, cited in the IDS) and GB 1346339 as applied to claim 1 above, and further in view of Liu (US 20190296270)3.
Regarding claim 6, modified Hofsaess does not teach:
Wherein the bent upper section of the wall penetrates into the sealing ring.
Liu however teaches (Fig.1)
Wherein the bent upper section (See Figure Below) of the peripheral wall (See Figure Below) penetrates into (See Fig.1 and [0036]) the sealing ring (170).


See next page→

    PNG
    media_image3.png
    814
    804
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Liu to further modify the device of modified Hofsaess such that the upper section of the peripheral wall penetrates into the sealing ring, as claimed, in order to provide a more secure connection between the lower part and the sealing ring due to the increased surface contact between the sealing ring and the bent upper section of the peripheral wall of the lower part (i.e., piercing the sealing ring will increase the surface contact area between the sealing ring and the bent upper section of the peripheral wall), and thus create a more effective seal as taught by Liu ([0036]).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as being drawn to other devices that use sealing rings/gaskets to form a seal (US 20130169388), sealing rings/gaskets made out of plastic (US 20190148098), and/or sealing rings/gaskets that are sealed by welding (US 20170135166, US 20030207172).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/STEPHEN S SUL/            Primary Examiner, Art Unit 2835                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note: One of the synonyms for the word "plastic" is the word "resilient".     (https://www.thesaurus.com/browse/plastic)
        2 Examiner’s Note: Although the Wells reference is not within the same field of endeavor as the Hofsaess reference, the Wells reference still qualifies as analogous art because the reference is drawn to a way of making a sealed housing/casing via a gasket/sealing ring, which is reasonably pertinent to the problem and solution as Applicant’s invention.  In other words, because the Wells reference is reasonably pertinent to the problem of Applicant’s invention, the Wells reference still qualifies as prior art and can be combined with the Hofsaess reference. See MPEP 2141.01(a).
        3 Examiner’s Note: Although the Liu reference is not within the same field of endeavor as the Hofsaess reference, the Liu reference still qualifies as analogous art because the reference is drawn to a way of making a sealed housing/casing via a gasket/sealing ring, which is reasonably pertinent to the problem and solution as Applicant’s invention.  In other words, because the Liu reference is reasonably pertinent to the problem of Applicant’s invention, the Liu reference still qualifies as prior art and can be combined with the Hofsaess reference. See MPEP 2141.01(a).